DETAILED ACTION
Claims 1-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt, III et al. (US PGPUB No. 2013/0198119) [hereinafter “Eberhardt”] in view of Tsironis (US PGPUB No. 2018/0316705) in further view of Moran (US Patent No. 9,716,791).

As per claim 1, Eberhardt teaches a system for machine learning-based real-time electronic data quality checks, the system comprising: a memory device with computer-readable program code stored thereon; a communication device; and a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program 
	Eberhardt does not explicitly teach wherein the input data stream comprises one or more transaction requests; wherein the data quality output comprises a data quality score generated based on the set of data quality criteria; and wherein the machine learning output comprises one or more recommended actions for processing the one or more transaction requests.  Tsironis teaches wherein the input data stream comprises one or more transaction requests ([0050], input data streams coming from service requests made by users); wherein the data quality output comprises a data quality score generated based on the set of data quality criteria ([0093], generating scores based on anomalies in the incoming data for all associated users, devices, application, etc.) wherein the machine learning output comprises one or more recommended actions for processing the one or more transaction requests ([0150], threat recommendations made based on the processing service requests by users see [0005]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Eberhardt with the teachings of Tsironis, wherein the input data stream comprises one or more transaction requests; wherein the data quality output comprises a data quality score generated based on the set of data quality criteria; and wherein the machine learning output comprises one or more recommended actions for processing the one or more transaction requests, to apply similarity machine learning algorithms to practical applications such as commerce transactions.
	The combination of Eberhardt and Tsironis does not explicitly teach transmit real-time feedback from the machine learning module to the data quality learning module, wherein the real-time feedback comprises at least one of a measure of data quality and one or more recommendations to the data quality learning module for processing the input data stream. Moran teaches transmit real-time feedback from the machine learning module to the data quality learning module (Abstract, media server analyzes incoming stream based on real-time biometric analysis, i.e. machine learning, and alterations related to audio or video quality are sent back to the contact server for adjustments, see also Fig. 2 for server diagram), wherein the real-time feedback comprises at least one of a measure of data quality and one or more recommendations to the data quality learning module for processing the input data stream (Col. 15, lines 15-25, alterations are made to one or more characteristics of the incoming stream which explicitly change the quality, i.e. data quality, and/or change to settings of camera, i.e. another recommended adjustment see also Fig. 5).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Eberhardt and Tsironis with the teachings of Moran, transmit real-time feedback from the machine learning module to the data quality learning module, wherein the real-time feedback comprises at least one of a measure of data quality and one or more recommendations to the data quality learning module for processing the input data stream, to provide for a dynamic and flexible feedback system that can utilize upgradeable remote machine learning modules.

As per claim 2, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1, wherein the set of data quality criteria comprises an analysis of an emerging threat pattern from the input data stream (Eberhardt; [0062], analysis of communications patterns to determine potential security threats).

As per claim 3, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1, wherein the set of data quality criteria comprises an analysis of a historical data pattern (Eberhardt; Abstract and [0030], similarity score takes into account current patterns with stored models).

As per claim 5, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1, wherein the set of data quality criteria comprises rule- based guidelines for data quality (Eberhardt; [0037], rule based analysis and security described as prior art in Eberhardt).

As per claim 6, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1, wherein the set of data quality criteria are stored in a look up table, a policy table, or a reference data repository (Eberhardt; [0023]-[0024], models are a collection of features and characteristics of the data sets, models are stored by the system see [0091] and Fig. 2).

As per claim 7, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1, wherein the system further comprises a reinforcement learning engine, wherein the reinforcement learning engine provides positive or negative reinforcement according to the machine learning output (Eberhardt; [0029], training involves scoring features of the data set model in a positive/negative fashion or with percentages).

As per claim 10, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1, wherein the computer-readable program code further causes the processing device to generate, in real-time, a metric on data quality (Claim interpretation – “data quality” does not refer to anything specific so it is interpreted to be any sort of validation of accuracy) (Eberhardt; [0093], quality validation and model accuracy along with speed benchmarks).

As per claim 11, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1, wherein the computer-readable program code further causes the processing device to rectify, in real-time, data quality issues in the input data stream using historical data patterns and data quality patterns (Claim interpretation - anomaly and malware is interpreted to be associated with data quality) (Eberhardt; Abstract and [0030], historical patterns of malware and anomalies used to defend against attacks in real time see [0044]).

As per claim 14, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 11, wherein rectifying data quality issues in the input data stream comprises adjusting the set of exception criteria to minimize negative reinforcement of the machine learning output (Eberhardt; [0029], adjustment of models to improve training wherein models are defined as a set of N data features which are interpreted to be criteria).

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 1.  Accordingly, this claim is rejected under the same rationale.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 2.  Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 3.  Accordingly, this claim is rejected under the same rationale.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 1.  Accordingly, this claim is rejected under the same rationale.

As per claim 19, the substance of the claimed invention is identical or substantially similar to that of claim 2.  Accordingly, this claim is rejected under the same rationale.

As per claim 20, the substance of the claimed invention is identical or substantially similar to that of claim 3.  Accordingly, this claim is rejected under the same rationale.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt, Tsironis and Moran in further view of Kekre et al. (US Patent No. 9,298,788) [hereinafter “Kekre”].

As per claim 4, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1.
The combination of Eberhardt, Tsironis and Moran does not explicitly teach wherein the set of data quality criteria comprises an analysis of an emerging loss and mis-prediction pattern based on a data quality issue. Kekre teaches wherein the set of data quality criteria comprises an analysis of an emerging loss and mis-prediction pattern based on a data quality issue (Claim interpretation – based off the specification at [0077], loss and mis-prediction pattern is interpreted to be testing for patterns that result in errors or data loss) (Col. 6, lines 37-43, analyzing streams and recording data loss and errors).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Eberhardt, Tsironis and Moran with the teachings of Kekre, wherein the set of data quality criteria comprises an analysis of an emerging loss and mis-prediction pattern based on a data quality issue, to use the training models and similarity scores to detect patterns of data loss.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt, Tsironis and Moran in further view of Batoukov et al. (US PGPUB No. 2019/0370610) [hereinafter “Batoukov”].

As per claim 8, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 1.
The combination of Eberhardt, Tsironis and Moran does not explicitly teach wherein the data quality output comprises instructions on processing the input data stream, wherein the instructions comprise a real-time recommendation on processing the input data stream. Batoukov teaches wherein the data quality output comprises instructions on processing the input data stream, wherein the instructions comprise a real-time recommendation on processing the input data stream (Abstract, recommending algorithm to process incoming data based on attribute of data, i.e. type of workload).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Eberhardt, Tsironis and Moran with the teachings of Batoukov, wherein the data quality output comprises instructions on processing the input data stream, wherein the instructions comprise a real-time recommendation on processing the input data stream, to properly and efficiently analyze incoming real time data based off known criteria.

As per claim 9, the combination of Eberhardt, Tsironis, Moran and Batoukov teaches the system according to claim 8, wherein the instructions on processing the input data stream comprise a remediation or correction of the input data stream (Eberhardt; [0071], analyzing incoming documents and provide indication of corrective action).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt, Tsironis and Moran in further view of Robins et al. (US PGPUB No. 2015/0293755) [hereinafter “Robins”].

As per claim 12, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 11.
The combination of Eberhardt, Tsironis and Moran does not explicitly teach wherein the input data stream comprises a transaction request, wherein rectifying data quality issues in the input data stream comprises filling in missing transaction data for the transaction request. Robins teaches wherein the input data stream comprises a transaction request, wherein rectifying data quality issues in the input data stream comprises filling in missing transaction data for the transaction request ([0004], analyzing credit card transaction data and filling in missing data).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Eberhardt, Tsironis and Moran and the teachings of Robins, wherein the input data stream comprises a transaction request, wherein rectifying data quality issues in the input data stream comprises filling in missing transaction data for the transaction request, to prepare and process data without having to flag an error.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhardt, Tsironis and Moran in view of Chelsa et al. (US PGPUB No. 2008/0052774) [hereinafter “Chelsa”].

As per claim 13, the combination of Eberhardt, Tsironis and Moran teaches the system according to claim 11.
The combination of Eberhardt, Tsironis and Moran does not explicitly teach wherein rectifying data quality issues in the input data stream comprises rectifying data patterns using fuzzy matching or formatting corrections. Chesla teaches wherein rectifying data quality issues in the input data stream comprises rectifying data patterns using fuzzy matching or formatting corrections ([0016], using fuzzy logic algorithms to match traffic patterns with known attack patterns).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Eberhardt, Tsironis and Moran with the teachings of Chesla, wherein rectifying data quality issues in the input data stream comprises rectifying data patterns using fuzzy matching or formatting corrections, to properly and efficiently analyze incoming real time data based off known pattern matching algorithms.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-20 under 35 U.S.C. 102 and 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the new prior art reference, Moran, is used to teach the new amendments introduced in the claims filed on 7/30/2021.

To expedite prosecution, Examiner suggests narrowing the quality criteria, exception criteria or recommendations in the independent claim. Examiner is open to conducting an interview to discuss language that can potentially move the claims into condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farrell et al. (US Patent No. 9,686,338), Anchan et al. (US Patent No. 9,351,128), Balasaygun (US PGPUB No. 2015/0140981) and Su et al. (US Patent No. 8,732,326), Lin et al. ("Hybrid Real-Time Matrix Factorization for Implicit Feedback Recommendation Systems", IEEE, doi: 10.1109/ACCESS.2018.2819428, pp. 21369-21380, 2018) and Sunny et al. ("Implementation of a self-adaptive real time recommendation system using spark machine learning libraries", IEEE, doi: 10.1109/SPICES.2017.8091310, 2017, pp. 1-7) disclose real-time feedback and recommendation systems for particular criteria including network quality and security.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179.  The examiner can normally be reached on Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        October 25, 2021